Citation Nr: 1404250	
Decision Date: 01/30/14    Archive Date: 02/10/14

DOCKET NO.  09-50 299	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a compensable disability rating for bilateral hearing loss from October 1, 2008, through July 22, 2011, and to a disability rating in excess of 10 percent from July 23, 2011.


ATTORNEY FOR THE BOARD

R. Kessel, Counsel



INTRODUCTION

The Veteran had active duty service from January 1955 to January 1957.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2008 decision of the Department of Veterans Affairs (VA), Regional Office (RO), in St. Petersburg, Florida.

In March 2011, the Board remanded the case to the RO for additional development.  While the case was in remand status, the RO increased the disability rating for bilateral hearing loss from zero percent to 10 percent by way of a January 2012 rating decision.  The 10 percent disability rating was made effective as of July 23, 2011.  Because less than the maximum available benefit for a schedular rating was awarded and because the increase was not granted effective for the entire rating period on appeal, the claim remains before the Board.  See Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007); AB v. Brown, 6 Vet. App. 35 (1993).  Consequently, the Board will address whether the Veteran is entitled to a compensable disability rating for bilateral hearing loss from October 1, 2008, through July 22, 2011, and whether he is entitled to a disability rating in excess of 10 percent for bilateral hearing loss from July 23, 2011.

In the March 2011 decision, the Board also remanded the issue of whether the reduction of a 10 percent disability rating to noncompensable for bilateral hearing loss, effective October 1, 2008, was proper.  The RO was to issue to the Veteran a Statement of the Case as to that issue and return the claim to the Board if a timely substantive appeal was received.  In June 2012, the RO issued a Statement of the Case.  Neither the Veteran's paper claims file before the Board, nor his electronic claims file, contains a substantive appeal as to that issue.  Therefore, the Board finds that an appeal as to that issue has not been perfected, and it is not presently before the Board.  See 38 C.F.R. §§ 20.200, 20.202 (2013).

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  A review of the documents in such file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  From October 1, 2008, through July 22, 2011, audiological evaluation reflects that the Veteran's service-connected bilateral hearing loss was manifested by no worse than level I hearing impairment in the right ear and level IX hearing impairment in the left ear.

2.  From July 23, 2011, audiological evaluation reflects that the Veteran's service-connected bilateral hearing loss has been manifested by no worse than level I hearing impairment in the right ear and level XI hearing impairment in the left ear.


CONCLUSIONS OF LAW

1.  From October 1, 2008, through July 22, 2011, the criteria for a compensable disability rating for service-connected bilateral hearing were not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.3, 4.7, 4.85, Diagnostic Code 6100 (2013).

2.  From July 23, 2011, the criteria for a disability rating in excess of 10 percent for service-connected bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.3, 4.7, 4.85, Diagnostic Code 6100 (2013).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

The Board notes the enactment of the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2013).  To implement the provisions of the law, VA promulgated regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  The VCAA and its implementing regulations include, upon the submission of a substantially complete application for benefits, an enhanced duty on the part of VA to notify a claimant of the information and evidence needed to substantiate a claim, as well as the duty to notify the claimant of what evidence will be obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define the obligation of VA with respect to its duty to assist a claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

The Board finds that all notification action needed to make a decision as to the claim on appeal has been accomplished.  Through a September 2008 notice letter, the RO notified the Veteran of the information and evidence needed to substantiate his claim for increase.  The Veteran was told that the evidence must show that his service-connected disability had increased in severity or gotten worse.  The letter also provided him with the general criteria for assigning disability ratings and effective dates.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).

The Board also finds that the September 2008 notice letter satisfies the statutory and regulatory requirement that VA notify a claimant which evidence, if any, will be obtained by the claimant and which evidence, if any, will be retrieved by VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) (addressing the duties imposed by 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)).  In that letter, the RO notified the Veteran that VA was responsible for obtaining relevant records from any Federal agency and that VA would make reasonable efforts to obtain relevant records not held by a Federal agency, such as from a state, private treatment provider, or an employer.  Additionally, the notice letter asked the Veteran to submit medical evidence, opinions, statements, and treatment records regarding his disability.  Consequently, no further notice is necessary.

There is no indication that any additional action is needed to comply with the duty to assist in connection with the issue on appeal.  The Veteran's service treatment records have been obtained and associated with the claims file, as have treatment records from the VA Medical Center (VAMC) in Bay Pines, Florida.  More recent VA treatment records were obtained pursuant to the Board's March 2011 remand.

Additionally, the Veteran was provided VA examinations in connection with his claim, the reports of which are of record.  Most recently, VA examinations were conducted in April 2011 and July 2011 pursuant to the Board's March 2011 remand.  The examination reports contain sufficient evidence by which to evaluate the Veteran's bilateral hearing loss in the context of the rating criteria. See Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007) (holding that once VA undertakes the effort to provide an examination, it must provide an adequate one).  Thus, VA's duty to assist has been met.

Increased disability ratings

Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155.  Separate diagnostic codes identify the various disabilities.  Id.  It is necessary to rate the disability from the point of view of the Veteran working or seeking work, 38 C.F.R. § 4.2, and to resolve any reasonable doubt regarding the extent of the disability in the Veteran's favor.  38 C.F.R. § 4.3.  If there is a question as to which disability rating to apply to the Veteran's disability, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2013).  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2 (2013); Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the Veteran's entire history is reviewed when assigning a disability rating, 38 C.F.R. § 4.1, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Additionally, in determining the present level of a disability for any increased rating claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis and demonstrated symptomatology.  Any change in a diagnostic code by VA must be specifically explained.  Pernorio v. Derwinski, 2 Vet. App. 625 (1992).

Words such as "moderate," "moderately severe," and "severe" are not defined in the Rating Schedule. Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. 4.6 (2013).  Use of terminology such as "severe" by VA examiners and others, although evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6 (2013).

It is possible for a Veteran to have separate and distinct manifestations from the same injury that would permit rating under several diagnostic codes; however, the critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994); 38 C.F.R. § 4.14 (2013) (precluding the assignment of separate ratings for the same manifestations of a disability under different diagnoses).

The assigned disability rating for hearing loss is determined by mechanically applying the rating criteria to certified test results.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  Under the applicable criteria, ratings for hearing loss are determined in accordance with the findings obtained on audiometric examinations.  Disability ratings of hearing impairment range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests (Maryland CNC), together with the average hearing threshold level as measured by puretone audiometry tests in the frequencies of 1000, 2000, 3000, and 4000 Hertz.  The rating criteria establish eleven auditory acuity levels designated from I to XI.  As set forth in the regulations, Tables VI, VIa, and VII are used to calculate the rating to be assigned.  See 38 C.F.R. § 4.85, Diagnostic Code 6100 (2013).

Additionally, the regulations allow for rating exceptional patterns of hearing impairment.  When the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, Table VI or Table VIa is to be used, whichever results in the higher numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86(a) (2013).  When the puretone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, Table VI or Table VIa is to be used, whichever results in the higher numeral.  Thereafter, that numeral will be elevated to the next higher numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86(b).

The evidence most probative to the rating periods on appeal shows that the Veteran underwent VA audiological examination in September 2008.  The examiner diagnosed the Veteran with bilateral sensorineural hearing loss.  The examination results documented a puretone threshold average of 46.25 for the right ear and 92.5 for the left ear.  The Maryland CNC speech recognition score was 96 percent for the right ear and 52 percent for the left ear.  Based on those results with the utilization of Table VI, the Veteran had level I hearing impairment in the right ear and level VIII hearing impairment in the left ear.  Because the puretone thresholds were 55 decibels or more at each frequency for the left ear, 38 C.F.R. § 4.86(a) applies and Table VIa may be used.  The Veteran, therefore, had level IX hearing impairment in the left ear utilizing Table VIa.  Applying the results to Table VII, a noncompensable disability rating is warranted for bilateral hearing loss based on the September 2008 audiological examination results.  See 38 C.F.R. § 4.85, Diagnostic Code 6100.

Pursuant to the Board's March 2011 remand, the Veteran underwent further VA audiological examination in April 2011.  A diagnosis of bilateral sensorineural hearing loss was provided.  At that time, examination results documented a puretone threshold average of 52.5 for the right ear and 91.25 for the left ear.  The Maryland CNC speech recognition score was 96 percent for the right ear and 52 percent for the left ear.  Thus, the Veteran's hearing was slightly worse in the right ear and slightly better in the left ear when compared to the September 2008 VA examination results with identical speech recognition scores.  Based on the April 2011 results with the utilization of Table VI, the Veteran had level I hearing impairment in the right ear and level VIII hearing impairment in the left ear.  Because the puretone thresholds were 55 decibels or more at each frequency for the left ear, 38 C.F.R. § 4.86(a) applies and Table VIa may again be used.  The Veteran, therefore, had level IX hearing impairment in the left ear utilizing Table VIa. Applying the results to Table VII, a noncompensable disability rating is warranted for bilateral hearing loss based on the April 2011 audiological examination results.  See 38 C.F.R. § 4.85, Diagnostic Code 6100.

In July 2011, the Veteran was afforded another VA audiological examination.  The examiner provided a diagnosis of sensorineural hearing loss in the right ear and mixed hearing loss in the left ear.  At that time, examination results documented a puretone threshold average of 52.5 for the right ear and 92.5 for the left ear.  The Maryland CNC speech recognition score was 96 percent for the right ear and 30 percent for the left ear.  The results were similar to the prior examinations except for the speech recognition score in the left ear, which was lower.  Based on the July 2011 results with the utilization of Table VI, the Veteran had level I hearing impairment in the right ear and level XI hearing impairment in the left ear.  Level XI hearing impairment is the highest level.  Applying the results to Table VII, a 10 percent disability rating is warranted for bilateral hearing loss based on the July 2011 audiological examination results.  See 38 C.F.R. § 4.85, Diagnostic Code 6100.  Although a subsequent May 2012 opinion provided by a VA audiologist indicates that speech recognition scores vary widely, and that the Veteran's recommended score for the left ear may be 60 percent, the Board will consider the 30 percent score given that was the score tested at the time of the examination.

Given the puretone threshold averages and speech recognition scores, the Veteran's hearing impairment showed a worsening during the VA examination that was conducted on July 23, 2011.  The Board finds that the staged rating created by the RO is appropriate as the evidence shows that a compensable disability rating is not warranted from October 1, 2008, through July 22, 2011.  A factually ascertainable increase in disability is shown by the July 23, 2011, VA examination, but a disability rating in excess of 10 percent is not warranted from that time.

During pendency of this claim, the Veteran received treatment for hearing loss at the Bay Pines VAMC.  He was provided hearing aids from the facility.  The VA treatment records do not contain the type of audiometric testing results that were detailed in the VA examinations reports by which to evaluate the Veteran's hearing loss.  A VA audiogram from August 2009 is of record; however, the results do not show worse hearing than during the VA examinations and the audiologist noted that the results should not be used for rating purposes.  The VA treatment records do not provide a basis for a higher disability rating.

Through submitted statements from the Veteran and his wife, he asserts that he is deaf in his left ear, that this causes him problems, and that he should be compensated.  As noted previously, the assigned disability rating for hearing loss is determined by mechanically applying the rating criteria to certified test results.  See Lendenmann, 3 Vet. App. at 349.  The rating criteria simply do not call for a compensable rating prior to July 23, 2011, or a rating in excess of 10 percent from July 23, 2011, for these levels of hearing impairment.  See 38 C.F.R. § 4.85, Diagnostic Code 6100.

For the foregoing reasons, the Board finds that the claim for higher ratings for 
bilateral hearing loss must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim for an increase, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

The above determination is based upon consideration of applicable rating provisions.  The VA examination reports together describe the effects of the Veteran's hearing impairment on his occupation and daily life.  See Martinak v. Nicholson, 21 Vet. App. 447 (2007).  It was noted that the Veteran would likely experience inappropriate behavior, poor social interactions, and hearing difficulty due to his hearing loss particularly in the left ear.  Such effects do not take the Veteran's case outside the norm as to warrant referral for a possible assignment of any higher evaluation on an extraschedular basis.  See 38 C.F.R. § 3.321(b)(1) (2013).  The symptoms of his disability have been accurately reflected by the schedular criteria.  Without sufficient evidence reflecting that the Veteran's disability picture is not contemplated by the rating schedule, referral for a determination of whether the Veteran's disability picture requires the assignment of an extraschedular rating is not warranted.  See Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).


ORDER

Entitlement to a compensable disability rating for bilateral hearing loss from October 1, 2008 through July 22, 2011; and a disability rating in excess of 10 percent from July 23, 2011, is denied.



____________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


